DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (lDS) submitted on September 14, 2021 and the IDS submitted on February 28, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Response to Arguments
Regarding the 35 U.S.C. 112 rejections of claims 73-78, Applicant has deleted the language rejected for failing to comply with the written description requirement.  Therefore, the outstanding 35 U.S.C. 112 rejections of claims 73-78 are withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 73 and 76, Applicant argues that the Tam reference fails to teach or disclose the newly added language of “for supporting the camera lens.” (Remarks, pp. 5-6). The Examiner respectfully disagrees.  
Based on the claim as currently written, i.e., “…and a molding portion molded to form on the circuit board portion for supporting the camera lens,” the newly added passage regarding supporting is interpreted to reference the circuit board portion, as in the circuit board portion for supporting the camera lens.  In view of the claims as currently written, Tam is clearly found to teach the circuit board portion being provided for supporting the camera lens in that at least a portion of substrate 202 provides support for lens element 212, vial element 210 (see fig. 5).  Further to this, the newly added passage could also be interpreted as “intended use,” as  the language is directed to a purpose or a potential use (“for supporting”) and not clearly directed to a tangible feature/result.  Based on at least the above, the Examiner stands behind the teachings of the art as currently applied in the outstanding 35 U.S.C. 103 rejection of claims 73 and 76.
Regarding the 35 U.S.C. 103 rejection of claims 74 and 77, Applicant argues traversal based on the dependence on claims 73 and 76, respectively.  In view of the response to arguments relating to claims 73 and 76 (supra), the Examiner respectfully maintains the rejections to claims 74 and 77.
Regarding the 35 U.S.C. 103 rejection of claims 75 and 78, Applicant argues traversal based on the dependence on claims 73 and 76, respectively.  In view of the response to arguments relating to claims 73 and 76 (supra), the Examiner respectfully maintains the rejections to claims 75 and 78.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0194023 to Tam et al. (hereinafter “Tam”) in view of U.S. Patent Publication No. 2012/0034740 to Yean et al. (hereinafter “Yean”).
Regarding claim 73, Tam teaches a camera module, comprising a camera lens (e.g., fig. 5, element 212; [0059]), and a molded circuit unit (e.g., fig. 5) which comprises a circuit board portion (e.g., fig. 5; [0054], portion of substrate 202), and a molding portion molded to form on said circuit board portion (e.g., fig. 5; [0067]) for supporting the camera lens (e.g., fig. 5, at least a portion of substrate 202 provides support for lens element 212, vial element 210), wherein said circuit board portion comprises a photosensitive sensor (e.g., fig. 5, element 200; [0053]), a main circuit board (e.g., fig. 4, element 202; [0053]), and a plurality of circuit elements enclosed by said molding portion (e.g., fig. 5, element 204; [0055], [0067]), wherein said main circuit board is a conventional circuit board (e.g., fig. 4, element 202; [0053]), and said molding portion is formed by conducting molding on a surface of the main circuit board ([0056], [0067]), wherein said main circuit board has a step-shaped access indented from a bottom surface thereof (e.g., figs. 4 and 5), a lower part of the step-shaped access is adapted for installation of the photosensitive sensor (e.g., fig. 4, element 200 installed), and the 
	Nevertheless, Yean teaches wherein a surface of a photosensitive sensor is aligned with a surface of a main circuit board at a same plane providing an even and smooth surface (e.g., fig. 15B; [0045], [0053-52], forming planar lower surface; the surface is interpreted as the recited “upper surface”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Yean with the teaching of Tam, resulting in a camera module wherein the user defined upper surface of said photosensitive sensor is aligned with a surface of said main circuit board at the same plane, so that the photosensitive sensor is protected by not protruding from the access of the board;  it is then also available to A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 76, Tam teaches a molded circuit unit of a camera module which further comprises a camera lens (e.g., fig. 5, element 212; [0059]), wherein said molded circuit unit (e.g., fig. 5) comprises a circuit board portion (e.g., fig. 5; [0054]) and a molding portion molded to form on said circuit board portion (e.g., fig. 5; [0067]) for supporting the camera lens (e.g., fig. 5, at least a portion of substrate 202 provides support for lens element 212, vial element 210), wherein said circuit board portion comprises a photosensitive sensor (e.g., fig. 5, element 200; [0053]), a main circuit board (e.g., fig. 4, element 202; [0053]), and a plurality of circuit elements enclosed by said molding portion (e.g., fig. 5, element 204; [0055], [0067]), wherein said main circuit board is a conventional circuit board (e.g., fig. 4, element 202; [0053]), and said molding portion is formed by conducting molding on a surface of the main circuit board ([0056], [0067]), wherein said main circuit board has a step-shaped access indented from a bottom surface thereof (e.g., figs. 4 and 5), a lower part of the step-shaped access is adapted for installation of the photosensitive sensor (e.g., fig. 4, element 200 installed), and the step-shaped access communicates an upper side and a lower side of the main circuit board (e.g., figs. 4 and 5), so that the photosensitive sensor is installed on the main circuit board from a back of the main circuit board with a photosensitive area of the 
	Nevertheless, Yean teaches wherein an upper surface of a photosensitive sensor is aligned with a surface of a main circuit board at a same plane providing an even and smooth surface (e.g., fig. 15B; [0045], [0053-52], forming planar lower surface; the surface is interpreted as the recited “upper surface”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Yean with the teaching of Tam, resulting in a camera module wherein the user defined upper surface of said photosensitive sensor is aligned with a surface of said main circuit board at the same plane, so that the photosensitive sensor is protected by not protruding from the access of the board;  it is then also available to determine a more predictable basis for any height measurements, for focusing, additional elements, etc., by having an anchored measuring point, such as the bottom surface or bottom level.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 74 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Tam and Yean in further view of U.S. Patent No. 6,384,397 to Takiar et al. (hereinafter “Takiar”).
Regarding claim 74, Tam and Yean teach all of the limitations of claim 74 (see the 35 U.S.C. 103 rejection of claim 73, supra) including disclosing wherein said molding portion is directly molded on the upper side of said main circuit board by transfer molding (‘023 – e.g., fig. 5; [0067]).  However, neither Tam nor Yean have been found by the Examiner to disclose wherein said molding portion molded by a molding method selected from the group consisting of injection molding, insert molding, die molding, and pressing molding, or found by the Examiner to disclose wherein a raw material to be molded to form said molding portion is selected from the group consisting of nylon, liquid crystal polymer and polypropylene for said injection molding or said inserting molding, and resin for said die molding or said pressing molding.  The Examiner does note that the instant application is not found to invent a new method of molding or a new raw material to be used in the molding process.
Nevertheless, Takiar teaches creating a molded portion using at least nylon or liquid crystal polymer via injection molding (col. 4, line 64 - col.5, line 5); a concept that is well-known in the camera module-related arts.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 77, Tam and Yean teach all of the limitations of claim 74 (see the 35 U.S.C. 103 rejection of claim 73, supra) including disclosing wherein said molding portion is directly molded on the upper side of said main circuit board by transfer molding (‘023 – e.g., fig. 5; [0067]).  However, neither Tam nor Yean have been found by the Examiner to disclose wherein said molding portion molded by a molding method selected from the group consisting of injection molding, insert molding, die molding, and pressing molding, or found by the Examiner to disclose wherein a raw material to be molded to form said molding portion is selected from the group consisting of nylon, liquid crystal polymer and polypropylene for said injection molding or said inserting molding, and resin for said die molding or said pressing molding.  The Examiner does note that the instant application is not found to invent a new method of molding or a new raw material to be used in the molding process.
Nevertheless, Takiar teaches creating a molded portion using at least nylon or liquid crystal polymer via injection molding (col. 4, line 64 - col.5, line 5); a concept that A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 75 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Tam and Yean in further view of U.S. Patent Publication No. 2016/0190411 to Oh et al. (hereinafter “Oh”).  
Regarding claim 75, Tam and Yean teach all of the limitations of claim 75 (see the 35 U.S.C. 103 rejection of claim 73, supra) except for being found by the Examiner to expressly disclose wherein one or more holding holes are formed in said main circuit board and said molding portion is molded on said main circuit board and is extended into said one or more holding holes for enhancing a molding bonding ability between said main circuit board and said molding portion.
Nevertheless, Oh teaches the concept of providing holes in a circuit board, wherein a molding portion extends and fills in said holding holes; a concept that is well-"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 78, Tam and Yean teach all of the limitations of claim 78 (see the 35 U.S.C. 103 rejection of claim 76, supra) except for being found by the Examiner to expressly disclose wherein one or more holding holes are formed in said main circuit board and said molding portion has molded on said main circuit board and is extended into said one or more holding holes for enhancing a molding bonding ability between said main circuit board and said molding portion.
Nevertheless, Oh teaches the concept of providing holes in a circuit board, wherein a molding portion extends and fills in said holding holes; a concept that is well-known and accepted in the manufacturing art for enhancing the bonding between elements (e.g., fig. 4b; [0057]). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the teachings of Oh to the molded circuit unit as taught by Tam and Yean, resulting in one or more "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent Publication No. 2004/0069998 to Harazono teaches a similar device having a flip-chip mounted image sensor and a molded circuit unit.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C VIEAUX/Primary Examiner, Art Unit 2697